Exhibit 10.1 - Employment Agreement for John P. Graham


FUEL TECH, INC.
EMPLOYMENT AGREEMENT - GENERAL


Agreement made as of the  30th day of April, 2008 between Fuel Tech, Inc., a
Delaware Corporation (the "Company") with its principal place of business at 512
Kingsland Drive, Batavia, IL 60510-2299, and John P. Graham of 1330 Stonegate
Road, Algonquin IL 60102 ("Employee").


In consideration of the Company's employment of Employee and the compensation to
be paid to the Employee, the Company and the Employee agree, as follows:


1. Employment Status. (a) Employment with the Company is contingent on Employee
signing this agreement, subject to the provisions regarding legal advice and
rescission in Section 13 below. Employee shall also be entitled to participate
in such benefits as the Company provides to its employees generally.


No statement in this Employment Agreement shall be construed to grant any
Employee an employment contract of fixed duration. Nothing contained in any
provision of this Employment Agreement shall be interpreted as altering the
at-will employment relationship or as a limitation, either express or implied,
on the Company’s right to discipline or discharge an Employee. Either the
Employee or the Company may terminate the employment relationship at any time,
for any reason, with or without notice and with or without cause.


 (b) Position. The employee is employed initially as a Senior Vice President
until June 1, 2008 when he shall be employed as Senior Vice President, Treasurer
and Chief Financial Officer.


(c) Base Salary. The employee shall initially have a base salary of $300,000
prorated from commencement of employment and payable in two monthly
installments.


(d) Annual Bonus. The Employee shall be entitled to participate in the Company’s
Corporate Incentive Plan (the “CIP Plan”) with an initial Target Participation
Percentage of 40% of base salary, subject to the terms of each annual plan as
approved by the Compensation and Nominating Committee of the Board of Directors
of the Company.


(e) Stock Options. You shall receive a non-qualified stock option award under
the Company’s Incentive Plan (the “Plan”) to acquire 50,000 Company common
shares effective as of, and at an exercise price determined at the fair market
value under the Plan on the date of your commencement of employment, or, if such
date shall be in a closed period prior to the release of Company earnings, then
on the third day following the Company’s earnings release thereafter.


(f) Vacation. Employee shall be entitled to four weeks (20 days) of vacation
commencing in the first year of employment.


(g) Benefit Plans. Employee shall be entitled to participate in the Company’s
401(k) and Profit Sharing Plan and such other benefit and health and welfare
plans as are extended by the Company to employees generally.


(h) Salary Continuation/Change of Control. If Employee’s employment is
involuntarily terminated not for cause within a year after an event of “Change
of Control” as defined in the Plan, Employee shall be entitled to continuation
of base salary and benefits for up to one year after such termination or until
Employee shall attain comparable employment with an equivalent salary.
“Benefits” for this purpose shall include Medical and Dental coverage, 401(k)
participation and other plans and programs in which the officers of the Company
generally are entitled to participate, and, with respect to CIP payouts, such
amount for a prior year as is earned but unpaid under the terms of that prior
year plan and, for a current year, such amount as the Compensation Committee of
the Board of Directors of the Company, or any successor company, shall approve.
“Cause” shall mean conviction of Employee under or a plea of guilty by Employee
to, any state or Federal felony charge (or the equivalent thereof outside the
United States) ; any instance of fraud, embezzlement, self-dealing, insider
trading or similar malfeasance with respect to the Company regardless of amount;
substance or alcohol abuse; or other conduct for which dismissal has been
identified in the Fuel Tech, Inc. Employee Handbook, or any successor manual, or
the Company’s Code of Business Conduct and Ethics, all as from time to time in
effect, as a potential disciplinary measure.

 
 

--------------------------------------------------------------------------------

 
 
2. Best Efforts. The Employee while employed by the Company shall devote all of
Employee's best efforts, and all of Employee's time and attention to the
interests of the Company during reasonable business hours and shall faithfully
perform all duties from time to time assigned to Employee and shall conform to
all of the Company's requirements for proper business conduct.


3. Disclosure. Employee shall disclose promptly and completely to the Company in
writing, and shall respond to all inquiries made by the Company whether during
or after employment about, all inventions, programs, processes, software, data,
formulae, trade secrets, ideas, concepts, discoveries and developments
("Developments"), whether patentable or not, which during employment the
Employee may make, conceive, reduce to writing or other storage media, or with
respect to which Employee shall acquire the right to grant licenses or to become
licensed, either solely or jointly with others, which:



(a)
Relates to any subject matter with which Employee's work for the Company may be
concerned; or

(b)
Relates to or is concerned with the business, products or projects of the
Company or that of its customers; or

(c)
Involves the use of the Company's time, material or facilities.



Employee agrees that all such Developments are and shall remain the sole and
absolute property of the Company or its nominees. Employee will not withhold
Developments from the Company for the use or benefit of Employee or any other
person or Company after Employee's employment terminates.


4. Copyrights. Employee agrees that all writings, illustrations, models,
pictures, software, and other such materials and original works of authorship
created or produced by Employee during the term of his employment with the
Company and relating to his employment with the Company shall be work made for
hire under U.S. copyright laws and shall be at all times the sole and absolute
property of the Company or its nominees. To the extent that such works are not
works made for hire under the U.S. copyright laws, then Employee grants,
assigns, and transfers to the Company any and all rights (including but not
limited to copyrights) in all to all such works.


5. Assignment. At all times during and after Employee's employment with the
Company and at no expense to Employee, Employee shall execute and deliver such
assignments and other documents as may be reasonably requested by the Company to
obtain or uphold for the benefit of the Company, patents, trademarks, and
copyrights in any and all countries for Developments, whether or not Employee is
the inventor or creator thereof. The Company shall be the sole and absolute
owner of any resulting patents, trademarks, and copyrights for Developments.


6. Development Exclusions. This Employment Agreement does not apply to a
Development or an original work of authorship that was developed entirely on the
Employees’ own time and that used no equipment or facility or trade secret
information of the Company and (a) that does not result from any work performed
by the Employee for the Company or (b) that does not relate to the business of
the Company.


7. Development Compensation. Employee shall receive no compensation for actions
required of the Employee under the requirements of Sections 3 and 4 and 5 above
whether during or after termination of employment, provided, however, that
Employee shall be reimbursed by the Company for any of Employee's reasonable out
of pocket expenses necessarily arising out of such actions and such expenses are
approved in advance by the Company.


8.  Confidentiality; Non-Use. At all times during and after Employee's
employment by the Company, Employee shall hold in strictest confidence, and,
without the express written authorization of the officer of the Company to whom
Employee reports or of the Board of Directors of the Company, Employee shall not
disclose or transfer to any third party or use for Employee's own benefit, any
Development or any secret or confidential Company information relating to
research and development programs, products, customer information, customer
lists and business and sales plans.


9. Company Property. Employee shall carefully preserve the Company's property
and not convert it to personal use. At the termination of Employee's employment,
Employee shall return to the Company any and all Company property entrusted to
Employee, including without limiting the generality of the foregoing, all notes,
correspondence, books, laboratory logs, computer disks and tapes or other data
storage media, engineering records, drawings; and also any keys, key cards,
credit cards, telephone cards, computers, equipment and vehicles.


10. Employee Disputes. Employee agrees that in any claim which he may bring
against the Company or which the Company may bring against the Employee, the
Employee now and will in the future agree and consent that, at the Company’s
sole election and in its absolute discretion, any such claim may be determined
in arbitration or, once initiated in any court by the Employee, may be removed
by the Company from that court to arbitration.

 
 

--------------------------------------------------------------------------------

 
 
11. Arbitration. Employee agrees that any arbitration between Employee and the
Company shall be conducted under the Employment Dispute Resolution Rules of the
American arbitration Association ("AAA") then in effect before a single neutral
arbitrator in the municipality of Employee's then or last location of employment
with the Company. The Company shall pay all of the fees of the AAA and the
arbitrator. Employee does not in any such arbitration waive any statutory
remedies available to Employee. The arbitrator shall base any award on the
applicable law, setting forth in writing the basis of the award. Any award in
arbitration shall be final and binding and may be entered in, or an order of
enforcement may be obtained from, any court having jurisdiction.


12. Waiver of Jury Trial. In the event that either party files, and is allowed
by the courts to prosecute, a court action on a dispute between the Employee and
the Company, the plaintiff in such an action agrees not to request, and hereby
waives his, her, or its right to, a trial by jury.


13. Legal Advice; Rescission. Employee agrees that this agreement involves
Employee's waiver of certain legal rights. Employee may, if Employee so chooses,
consult with an attorney about the terms of this agreement before signing it.
Employee further acknowledges that (a) the Company has given Employee a
twenty-one (21) day period in which to consider the terms and binding effect of
this agreement, and (b) that, if Employee does sign this agreement, Employee
shall have seven days thereafter to change Employee's mind and revoke it.
Employee agrees that if Employee decides to revoke this agreement, Employee will
inform the Company in writing within that seven (7) day period and obtain a
written acknowledgment of receipt by the Company of the revocation. Employee
understands that revocation of this agreement will affect Employee's employment
status. Employee states that Employee has carefully read this agreement; that
Employee understands its final and binding effect and agrees to be bound by its
terms; and that Employee has signed this agreement voluntarily.


14. Law. This agreement and any disputes arising between the Company and
Employee shall be interpreted and governed by the law of the state of Employee's
last place of employment with the Company, excluding its choice of laws rules.


15. Integration; No Oral Modifications. This written Employment Agreement is the
only employment agreement between the Company and the Employee and supersedes
all other writings or understandings related to Employee’s employment. This
Employment Agreement, including this provision, may not be modified by any oral
statements made by any person. This Employment Agreement, including this
provision, may be modified only by a written agreement signed both by the
Employee and by an authorized officer of the Company.


16. Severability. Company and Employee agree that if any of the agreements,
covenants, restrictions and waivers by Employee in this agreement are held
invalid by a court of competent jurisdiction, such provisions shall be stricken
or modified by the Court and the remaining and modified provisions shall remain
in full force and effect.


IN WITNESS WHEREOF, the parties have signed this agreement as of the day and
year first written above.
 
Employee
Witness
               
Name (Please print or type)
 



FUEL TECH, INC.
 
By:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 